                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 BILLY MARTIN LEROY SMITH,

        Plaintiff,
                                                         Case No. 1:16-cv-368
 v.
                                                         HONORABLE PAUL L. MALONEY
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ______________________________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff filed this case seeking judicial review of a decision of the Commissioner of the

Social Security Administration. 42 U.S.C. § 405(g). Defendant filed an unopposed motion to

reopen the case to enter dismissal. The matter was referred to the Magistrate Judge, who issued a

Report and Recommendation on June 12, 2019, recommending that this case be reopened and

dismissed. The Report and Recommendation was duly served on the parties. No objections have

been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 13) is APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant’s motion to reopen the case (ECF No. 12)

is GRANTED.

       IT IS FURTHER ORDERED that this case is is DISMISSED with prejudice.

       A Judgment will be entered consistent with this Order.


Dated: June 27, 2019                                        /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
